Citation Nr: 0731635	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from March 1954 until 
February 1956.

In May 2006, the Board remanded the case for a medical 
opinion with benefit of review of the claim's file.  The 
examiner was asked to specifically state whether the veteran 
has been taking any courses of systemic corticosteroids.  
However, the examiner failed to do so.  The examination 
report, therefore, must be returned as inadequate for rating 
purposes and failing to comply with the Board's previous 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(stating that a claimant is entitled to full compliance with 
directives contained in a remand order).

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The RO should obtain all records of VA 
treatment at the San Juan VAMC since May 2006.  All 
records obtained should be associated with the 
claim's folder.  


2.  The RO should schedule the veteran for a VA 
pulmonary examination.  The claim's file should be 
reviewed by the examiner.  All necessary testing, 
including pulmonary function tests, should be 
accomplished and interpreted by the examiner.  The 
examiner should specifically state the measurements 
for FEV-1 and FEV-1/FVC in terms of percentage 
values, as required by the rating schedule.  

The examiner must also report on whether the 
veteran requires inhalational or oral 
bronchodilator therapy, or inhalational anti-
inflammatory medication, and if so, whether the use 
of such therapy is  intermittent or daily.  
Furthermore, the examiner must indicate whether the 
veteran requires at least monthly visits to a 
physician for required care of asthmatic 
exacerbations, or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids, or the veteran suffers more than 
one asthmatic attack per week with episodes of 
respiratory failure, or requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive  medications.  
The examiner should set forth all examination 
findings, along with the complete rationale for the 
opinions expressed.  

3.  Following completion of the above, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
Supplemental Statement of the Case and allow the 
veteran an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



